DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites “A system comprising: 
an unmanned aerial vehicle (UAV) comprising: 
a microphone that captures an ambient sound and a UAV sound; 
a sensor that monitors an operating condition of the UAV; 
a database communicatively coupled to the UAV that stores a plurality of known sounds…” which is unclear.  
It is unclear where the list of UAV components stop.  As it stands the UAV could include only one, or all of the remaining elements, since the only “and” is before the last element.  The examiner’s best guess is that the UAV is intended to include the first two elements due to the indenting, but it is not clear.  If so perhaps the following could be used:
“A system comprising: 
an unmanned aerial vehicle (UAV) comprising: 
a microphone that captures an ambient sound and a UAV sound; and 
a sensor that monitors an operating condition of the UAV; 
a database communicatively coupled to the UAV that stores a plurality of known sounds…”.
Claims 2-7 are rejected as being dependent on the above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. (US 9646597 B1).  

Regarding claim 16, Beckman discloses a system comprising: 
a UAV (104 of at least figures 1 and 2A) having one or more propellers (see at least figures 1 and 3); 
a sensor (figure 2A, microphone item 214(1)) coupled to the UAV that captures an audible wave produced by the one or more propellers (column 5 line 60 to column 6 lines 9); 
a processor (at least one processor 202 of figure 2A in charge of recording, assuming all computation done by processors 202,  column 4 line 33-column 5 line 40) communicatively coupled to the sensor that receives the audible wave (at least from 214(1)), detects a frequency of the audible wave (“target for cancellation ’annoying’ portions of sound”, column 6 lines 32-46), generates a destructive wave corresponding to the audible wave (column 6 lines 32-46, column 5 line 60 to column 6 lines 9, “to cancel at least some of the sound generated by the propellers), and creates a desired sound by combining the destructive wave with a stored sound (column 5 line 60 to column 6 lines 9 talks about masking an noise cancelling at least some of the noise); 
a control unit (another processor 202 in charge of playback, column 4 line 33-column 5 line 40) coupled to the UAV and communicatively coupled to the processor (at least through 210); and 
an audio playback device (speakers 214(2)) coupled to the control unit that receives the desired sound from the control unit and emits the desired sound  (column 6 lines 1-9).

Regarding claim 18, Beckman discloses wherein the sensor is a microphone (mic 214(1)).

Regarding claim 20, Beckman discloses wherein the stored sound is determined based on a geographic location of the UAV (see at least column 6 line 66 to column 7 line 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 9646597 B1) in view of Brown et al. (US 20120237049 A1).

Regarding claim 1, Beckman discloses a system comprising: 
an unmanned aerial vehicle (UAV) (104 of at least figures 1 and 2A) comprising: 
a microphone that captures an ambient sound and a UAV sound (figure 2A, item 214(1), would capture any sounds in the vicinity); 
a sensor that monitors an operating condition of the UAV (at least location analysis module 228); 
a database (230) communicatively coupled to the UAV that stores a plurality of sounds  (column 6 lines 30-37); 
a processor (at least 202) communicatively coupled to the database and the UAV (see figure 2A) wherein the processor (assuming all computation done by processors 202,  column 4 line 33-column 5 line 40) receives the UAV sound, the ambient sound (receives the microphone signal which contains the UAV and the ambient sounds), and the operating condition (from 228), and identifies a masking sound (in many ways, see at least column 2 lines 20-50); and 
a sound generating device (speakers 214(2)) coupled to the UAV that emits the masking sound received from the processor (column 6 lines 1-9).
Beckman does not expressly disclose searching a database of known sounds, or identifying a masking sound corresponding with a known sound.
Brown discloses a microphone (figure 3 item 18) that captures an ambient sound (see paragraphs [0032] and [0033]);
a database that stores a plurality of known sounds (34, see paragraphs [0032] and [0033]); 
a processor (30), wherein the processor receives the ambient sound (see figure 7, step 76), compares the ambient sound to the plurality of known sounds (step 78), identifies a corresponding known sound within the known sounds (result of step 78), and identifies a masking sound corresponding with the known sound (step 80, see paragraphs [0032], [0033], and [0043]). 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the database of known sounds of Brown in the system of Beckman for the benefit of creating a more appropriate masking/cancelling sound.  Therefore, it would have been obvious to combine Brown with Beckman to obtain the invention as specified in claim 1.


Regarding claim 2, Beckman discloses wherein the sound generating device includes an audio playback device (items 214, required to play back audio via 214(2)).

Regarding claim 3, Beckman discloses wherein the sound generating device includes propellers (see figure 3 and discussion column 9 line 43 to column 10 line 63).

Regarding claim 4, Beckman discloses wherein the database stores information about geographic locations and the processor uses a geographic location of the UAV to identify the masking sound  (see at least column 6 line 66 to column 7 line 10).

Regarding claim 5, Beckman discloses wherein the corresponding known sound is determined based on its similarity to the ambient sound  (see paragraphs [0043] and [0044]).

Regarding claim 6, Beckman discloses wherein the sensor is an altitude sensor, a geographic location sensor (as above, see at least column 6 line 66 to column 7 line 10), an RPM sensor, a speed sensor, or a camera.

Regarding claim 7, Beckman discloses determining the masking sound on special events (birthday song, holiday song, column 2 lines 50-63).
Although Beckman does not expressly disclose the use of a calendar, common sense would dictate that knowing the date would help to know if a holiday was near or if it was someone’s birthday.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further base the masking sound on a calendar date in the system of Beckman for the benefit of choosing a sound based on a relevant holiday or day.  


Regarding claim 8, Beckman discloses a method comprising: 
capturing an ambient sound around a UAV (UAV 104 of at least figures 1 and 2A, figure 2A, item 214(1) is microphone, mic would capture any sounds in the vicinity); 
identifying a masking sound  (in many ways, see at least column 2 lines 20-50); 
transmitting the masking sound to the UAV (from 230 to 214(2)); and 
emitting (via speakers 214(2)) the masking sound from the UAV (column 6 lines 1-9).
Beckman does not expressly disclose using a database of known sounds.
Brown discloses comparing am ambient sound (captured via microphone 18 of figure 3, step 76 of figure 7) to a plurality of known sounds in a database (compare is step 78, see paragraphs [0032], [0033], and [0043]); 
determining a known sound in the database of known sounds based on a similarity between the ambient sound and the known sound (result of step 78); 
identifying a source of the ambient sound based on information stored in the database corresponding to the known sound (identifying the entry matched as above to extract the info, if not identified create new entry, see paragraphs [0042] to [0045]); 
storing the source of the ambient sound in the database (new sources stored, see paragraphs [0042] and [0045], steps 70-74); and 
identifying a masking sound corresponding to the known sound (step 80).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the database of known sounds of Brown in the system of Beckman for the benefit of creating a more appropriate masking/cancelling sound.  Therefore, it would have been obvious to combine Brown with Beckman to obtain the invention as specified in claim 8.


Regarding claim 9, Beckman discloses wherein the information stored in the database indicates whether an animal or animals are near  (see at least column 6 line 66 to column 7 line 10).

Regarding claim 10, Beckman discloses wherein sounds may “blend in with typical city noises”.  
Although Beckman does not expressly disclose using a noise level, the examiner takes official notice that using an ambient noise level to create a masking/cancellation sound was well known in the art.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to use the noise level in the area in the system of Beckman for the benefit of knowing what will blend in with the surroundings.

Regarding claim 11, Beckman discloses wherein the masking sound is determined based a geographic location of the UAV (see at least column 6 line 66 to column 7 line 10).

Regarding claim 12, Beckman discloses wherein an altitude of the UAV is determined (via 228), the altitude is compared to an altitude threshold (see figure 4, thresholds 408, 410, and 416), and the masking sound is determined based on the altitude being below the altitude threshold (see figure 4 and discussion column 11 line to column 12 line 31).

Regarding claim 13, Beckman discloses  wherein the sound changes based on altitude as above.
Although Beckman does not expressly disclose using a volume level, the examiner takes official notice that changing a volume level on a masking/cancellation sound to create another masking/cancellation sound was well known in the art.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to use a changing volume level in the system of Beckman for the benefit of creating different sounds in a low cost manner.

Regarding claim 14, Beckman discloses wherein a geographic location of the UAV is determined (see at least column 6 line 66 to column 7 line 10), a distance between the geographic location and an intended destination is calculated (column 3 lines 13 to 26), and the masking sound is determined based on the distance being less than a threshold distance (column 3 lines 13 to 26).

Regarding claim 15, Beckman discloses  wherein the sound changes based on distance as above.
Although Beckman does not expressly disclose using a volume level, the examiner takes official notice that changing a volume level on a masking/cancellation sound to create another masking/cancellation sound was well known in the art.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to use a changing volume level in the system of Beckman for the benefit of creating different sounds in a low cost manner.


Regarding claim 17, Beckman does not disclose wherein the stored sound is generated based on an ambient sound.
Brown discloses wherein a sound is generated from an ambient sound captured (figure 7 step 76) by the sensor (figure 3 item 18, (see paragraphs [0032], [0033], and [0043])).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the ambient sounds of Brown in the system of Beckman for the benefit of creating a more appropriate masking/cancelling sound.  Therefore, it would have been obvious to combine Brown with Beckman to obtain the invention as specified in claim 17.

Regarding claim 19, Beckman does not disclose wherein the stored sound is generated based on an ambient sound.
Brown discloses wherein the stored sound is housed on a database (figure 3, item 34, see paragraphs [0032] and [0033]) and determined based on an ambient sound detected by a microphone (figure 3 item 18, step 76 of figure 7, (see paragraphs [0032], [0033], and [0043])).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the ambient sounds of Brown in the system of Beckman for the benefit of creating a more appropriate masking/cancelling sound.  Therefore, it would have been obvious to combine Brown with Beckman to obtain the invention as specified in claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654                                                                                                                                                                                            

/PAUL KIM/           Primary Examiner, Art Unit 2654